Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Schlameus on June 16, 2022.

The application has been amended as follows: 
in line 3 of Claim 21, insert 
--a lid that, when in an open configuration, provides access to the interior cavity; 
   one or more fasteners that are disposed on an exterior surface of the housing, the one or more fasteners being configured to secure the lid to the housing when the lid is in a closed configuration;-- 
after “a housing….of the device;” and before “a collapsible structure…interior cavity; and”;
in line 1 of Claim 22, delete “New” and insert --Canceled--;
in line 1 of Claim 25, delete “claim 22” and insert --claim 21--;
in line 2 of Claim 28, 
insert --at least one of the exterior surface or-- after “disposed on”;
insert --other-- before “exterior surfaces”;
after claim 32, insert --33. (New) The device as recited in claim 21, wherein the one or more lighting components are configured to emit the light when the lid is in the closed configuration and be disabled to emit emitting the light when the lid is in the open configuration.--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to combination of limitations where “a collapsible structure”, “one or more lighting components that are affixed to the collapsible structure”, and “a housing including a lid that, when in an open configuration, provides access to an interior cavity”, “wherein the housing and the collapsible structure are configured to transition between (1) an expanded state in which the one or more lighting components are configured to emit the light towards the object and (2) an unexpanded state in which the one or more lighting components are unable to emit the light towards the object”. While prior art of Chang (KR 1020180104955) discloses a device comprised of a housing (420; 730) when in an open configuration provides an interior cavity of the device (see Figures 12 and 14-16), collapsible structure (400, 413; 710, 720) disposed within the interior cavity (see Figures 12-13(b)), and one or more light components (1-6; 13) is affixed to the collapsible structure (100 – 110, 111, 112; 400) (see Figures 11-16, particularly Figures 11 and 13(a)), wherein the housing and the collapsible structure are configured to transition between (1) an expanded state (see Figures 12-13(a) and 14-16) and (2) an unexpanded state (see Figure 13(b)), Chang (‘955) does not specifically teach that the housing includes a lid or that the one or more light components are configured to emit the light when in an expanded state and unable to emit/refrain from emitting the light when in the unexpanded state. While prior art of Yoon (KR2020130000038) discloses a device (see Figure 3) comprising a housing (20) that includes a door (i.e. covering at 24), a collapsible structure (21), and one or more lighting components (10, 11) (see Figure 4), Yoon (‘038) does not appear to specifically teach that the housing includes a lid, or that the one or more light components are affixed to the collapsible structure, nor that the one or more light components are configured to emit the light when in an expanded state and unable to emit/refrain from emitting the light when in the unexpanded state. In addition, while prior art of Yang (20200237952) discloses a device (100; 200; 300; 400) comprises a housing (102; 202; 302; 402) and one or more lighting components (104; 204; 304; 404) affixed to the housing, wherein the one or more light components (104; 204; 304; 404) are configured to emit the light when in an expanded state and unable to emit/refrain from emitting the light when in the unexpanded state (see p. 2 [0044], p. 3 [0051] and [0057], p. 4 [0062]), Yang (‘952) does not appear to specifically teach that the housing includes a lid, nor that the device is comprised of a collapsible structure to which the one or more lighting components are affixed.  Moreover, while Stewart (20030037812) discloses a device (30) comprised of a housing (36, 38, 40) that includes a door (99), a collapsible structure (32, 34) (see Figures 3-6 and 10), and a plurality of UV light sources (see p. 7 [0086] – 12th -13th lines from the bottom), Stewart (‘812) does not specifically teaches that the door is a lid, or that the plurality of UV light sources are affixed to the collapsible structure, nor that the one or more light components are configured to emit the light when in an expanded state and unable to emit/refrain from emitting the light when in the unexpanded state.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a device comprised of components as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799